DECISION OF DISMISSAL
This matter comes before the court on Plaintiff's letter dated April 17, 2010, stating that he is "now here giving you notice that I am withdrawing this case temporarily, without waiving nor forfeiting any of my options nor rights to pursue this appeal in the future."
In previous communications with Plaintiff, the court stated that Plaintiff might want to seek legal counsel to ensure that he legally protects his appeal rights. His response to the court was a request to withdraw his appeal as stated above. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of April 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 2
This Decision was signed by Presiding Magistrate Jill A.Tanner on April 26, 2010. The court filed and entered this Decisionon April 26, 2010.